Citation Nr: 0412659	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  95-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bronchitis claimed 
as due to exposure to mustard gas.  

2.  Entitlement to service connection for cancer of the 
bladder claimed as due to exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision by the RO.  

In August 1997, the veteran appeared at the RO and testified 
at a hearing before the undersigned Member of the Board.  

The Board remanded the case to the RO for additional 
evidentiary development in December 1997.  

This case also comes to the Board from a June 2001 RO 
decision which denied service connection for cancer of the 
bladder claimed as due to exposure to mustard gas.  

The RO had previously denied service connection for bladder 
cancer in a December 1999 decision, finding that the veteran 
had not submitted a well-grounded claim. 

However, the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)) 
eliminated the requirement to submit a well-grounded claim, 
and the RO readjudicated the issue in June 2001.  

The veteran was scheduled to appear in Washington, D.C., at a 
hearing in December 2001 before the undersigned Member of the 
Board, but he canceled that hearing in November 2001.  

The Board denied the veteran's claims in December 2002, and 
the veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  

In September 2003 the Court granted the Secretary's Motion to 
Remand and vacated the Board's decision, with instructions 
for readjudication consistent with the Secretary's motion.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In this regard, the RO must ensure that the veteran has been 
apprised of provisions of the VCAA or provided the specific 
notice of what evidence he is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  

As a result of such development, information from the 
historical research and response team of the U.S. Army 
Soldier and Biological Chemical Command was received.  The 
Board also received duplicate service personnel records from 
the National Personnel Records Center.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  

This section also authorized the Board to render a decision 
not less than 30 days after notifying the appellant of the 
additional development by the Board, without remanding for RO 
consideration of the newly developed evidence or obtaining a 
waiver from the claimant of such consideration by the RO.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) (2002) authorizing the Board to render a 
determination not less than 30 days after providing notice 
required under 38 U.S.C.A. § 5103(a) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b), which 
provide that a claimant must submit requested evidence and 
information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  

The Federal Circuit also held that the provisions of 38 
C.F.R. § 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
evidence developed by the Board without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without obtaining a waiver from the 
claimant of such consideration by the agency of original 
jurisdiction.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the Board at this time cannot decide the veteran's 
claims on the basis of the newly developed evidence until 
such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO should then readjudicate the 
issues on appeal based on the evidence 
received since the July 2001 Supplemental 
Statement of the Case on the claim for 
bronchitis and the August 2001 Statement 
of the Case for bladder cancer.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


